DECISION AND JUDGMENT ENTRY
{¶ 1} This accelerated appeal comes to us from a summary judgment issued by the Huron County Court of Common Pleas, in a case involving uninsured/underinsured ("UM/UIM") motorist coverage pursuant toScott-Pontzer v. Liberty Fire Ins. Co. (1999),
 {¶ 2} 85 Ohio St.3d 660. Because we conclude that summary judgment is proper in this case, we affirm.
 {¶ 3} Appellant, Gregory A. Graybeal, filed UM/UIM claims pursuant to Scott-Pontzer, supra, against appellee, Cincinnati Insurance Company ("CIC"), his employer's insurer. It is undisputed that Graybeal was not acting within the scope of his employer's business when the accident related to his UM/UIM claims occurred.
 {¶ 4} Pursuant to Westfield Ins. Co. v. Galatis, 100 Ohio St.3d 216,2003-Ohio-5849, we conclude that Graybeal was not an "insured" under the CIC policy, negating any coverage for his UM/UIM claims. Therefore, since no material issues of fact remain in dispute and CIC is entitled to judgment as a matter of law, summary judgment was properly granted in favor of CIC.
 {¶ 5} Graybeal's sole assignment of error is not well-taken.
 {¶ 6} The judgment of the Huron County Court of Common Pleas is affirmed. Court costs of this appeal are assessed to appellant.
Judgment affirmed.
Mark L. Pietrykowski, J., Judith Ann Lanzinger, J., Arlene Singer, J., concur.